Mr. Justice Wole
delivered the opinion of the court.
In this case there was an appeal from a note of the registrar refusing to record a sale made under an attachment. The appellant filed no brief originally and upon our request for one disregarded the request. When in a judicial *816sale the registrar points out with some show of reason various alleged incurable defects and the appellant fails to show us how the registrar was mistaken, the note appealed from should be affirmed without further discussion. This court cannot undertake to look for error. The note must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.